Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic (US 20160353367) in view of TS 23.501 V1.12.0 (2017-07) (3GPP TS 23.501 V1.12.0 , 3rd Generation Partnership Project) further in view of Deenoo (US 20190104551).
Regarding claims 1 and 6, Vrzic teaches a network access method to be performed by a communication system forming a core network of a cellular 
	an acquisition step of acquiring from the communication terminal, terminal identification information identifying the communication terminal ([0069] “the mobile device may transmit an attach request including a mobile device identifier which is correlated, via a pre-arranged correspondence stored in a lookup table, to a particular network slice to which the mobile device is to be associated”); and 
an access step of referring to correspondence information correlating the communication terminal and the service network ([0069] a mobile device identifier which is correlated, via a pre-arranged correspondence stored in a lookup table, to a particular network slice to which the mobile device is to be associated”), and 
	causing the communication terminal to access the service network correlated with the communication terminal identified by the terminal identification information acquired in the acquisition step (The combination of attach response of step 475, control plane data messaging and data messaging step 475 means the terminal is receiving data and thus access the service network, see Fig. 4; also at least [0093]; [0070] association may include authenticating the mobile device, authenticating a network slice to the mobile device, confirming an authorization of the mobile device, admitting the mobile 
) 
However, Vrzic does not explicitly teach the communication terminal performing a non-cellular communication. In an analogous art, TS23.501v1.12 teach the communication terminal performing a non-cellular communication (see page 27; Figure 4.1.8.2.1 shows UE in performing communication in a non-cellular/non-3gpp communication).  Therefore, it would have been obvious for one of ordinary skill in the art before the effectively filing date of the invention to modify Vzric’s teaching to also include TS23.501v1.12’s teaching of the terminal performing communicating in the non-cellular communication to offload some of loads from the cellular communications for the purpose of load balancing.
	Regarding the newly amended limitation, “wherein the correspondence information is stored in advance in the core network”, the examiner notes that, under BRI, the wherein clause as written doesn’t carry patentable weight. The language ‘is stored’ does not explicitly include an active step of ‘storing”, thus the wherein clause could be construed as an intended use (performed outside the scope of the claimed method) since it is not positively recited.  The limitation nonetheless is treated for compact prosecution.

Vrzic teaches correspondence information stored in advance in a local or remote lookup table ([0069] a mobile device identifier which is correlated, via a pre-arranged correspondence stored in a lookup table, to a particular network slice to which the mobile device is to be associated”; [0101] “the serving AN can specify the UE device ID in a lookup operation performed on a local or remote lookup table”) 
	However, Vrzic but does not explicitly teach that the lookup table is from the core network. 
	In an analogous art, However, Deenoo teaches lookup table can be from core network or any other network entities ([0006] “The system signature may be associated with a numerology, a network slice, a discontinuous transmission (DTX) state, a control channel characteristic, and/or a network service. The WTRU may then determine with use of a stored access table a resource selection, an initial access method of a plurality of initial access methods, a network slice, a network service, or a group of the at least one TRP. [0038] “The access table that is stored in any type of suitable memory, such as the non-removable memory 130 and/or the removable memory 132, may be received from communication networks, such as the core network 106, the Internet 110, and/or the other networks 112, or any of the 3GPP or 5G network entities described herein.”)
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Vrzic’s teaching of the correspondence information in the lookup table to be stored in the core network or any network entities as taught by Deenoo and still yield the same predictable result.

claim 2, the combination of Vrzic, TS23.501v1.12 and Deenoo teaches the network access method according to claim 1, wherein: the correspondence information correlates the communication terminal and the service network the communication terminal can use (Vrzic [0069] a mobile device identifier which is correlated, via a pre-arranged correspondence stored in a lookup table, to a particular network slice to which the mobile device is to be associated”),; and the access step refers to the correspondence information, and causes the communication terminal to access the service network the communication terminal identified by the terminal identification information acquired in the acquisition step can use  (The combination of attach response of step 475, control plane data messaging and data messaging step 475 means the terminal is receiving data and thus access the service network, see Fig. 4; also at least [0093]; [0070] association may include authenticating the mobile device, authenticating a network slice to the mobile device, confirming an authorization of the mobile device, admitting the mobile device to a network slice, establishing signaling and data bearers for the mobile device, establishing network forwarding rules supporting the mobile device, and transmitting an attach response to the mobile device indicating that association has been performed.) 
Regarding claim 3, the combination of Vrzic, TS23.501v1.12 and Deenoo teaches the network access method according to claim 1, wherein: the correspondence information correlates the communication terminal and the service network the Vrzic [0060, 0064]). 
Regarding claims 4, 7 and 8, the combination of Vrzic, TS23.501v1.12 and Deenoo teaches the network access method according to claim 1, wherein: the acquisition step further acquires from the communication terminal, network identification information identifying the service network the communication terminal requests to access; and the access step causes the communication terminal to access the service network further based on the service network identified by the network identification information acquired in the acquisition step (TS23.501v1.12; the communication terminal is caused to access a service network (Allowed NSSAI) further based on the service network to which the network identification information is identified (page 81-85, and page). In particular, page 83, line 1-2 of the 5.15.5.2.1, 85). 
Regarding claims 5, 9 and 10, the combination of Vrzic, TS23.501v1.12 and Deenoo teaches the network access method according to claim 1, wherein: the communication system comprises a mobility management function managing mobility in the cellular communication; and the communication system acquires from the communication terminal, network identification information identifying the service network the communication terminal requests to access, selects the mobility management function managing the service network identified by the acquired network TS23.501v1.12; a mobility management function (AMF) for managing movement in mobile communication, and selects the mobility management function (a suitable AMF) for managing a service network to identify the acquired network identification information. It is described that the acquisition step and the access step are executed in the selected mobility management function (see page 27, Figure 4.2.8.2.1 - 1, page 84, line 25 to line 28, page 86, 5.15.5.2.3). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot in view of the new ground of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUNG L LAM/           Examiner, Art Unit 2646                                                                                                                                                                                             

/LESTER G KINCAID/           Supervisory Patent Examiner, Art Unit 2646